Title: To James Madison from William Schultz, 11 January 1815
From: Schultz, William
To: Madison, James


        
          Sir
          New York 11. January 1815.
        
        It was with great satisfaction that I hev seen the National bill past for a Bank of this Uni[o]n, and it is with regret that I perceive by the public prints, the obstacles thrown in the way of the system by you recommended to Congress for raising Money, to carry on this just and in my opinion necessary War—after much matire reflection, I think I can with confidence assure you I have discovered a method whereby you would annually raise Sixty Millions of Dollars and in such a way as would not cause any public Clamour, or by very sensibly felt by the community at large, and I do most solemnly assure you Excelency, that the plan I have in contemplation, is neither an idles or a visinary scheme. My circumstances at present not admiting of my waiting on your Excellency personally at the Seat of Government, and not thinking it prudent to communicate my Sentiments on this Subject in a letter, I am willing, and desirious, to have a persinal interview with your Excellency to submit my plan to your considiration, and to give you every information in my power, your Excellency being at the expence of my journey, from this to Washington, and back again. Your Knowledge of me will I trust, lead you to believe I do not seek to deceive you, and I am well assoured that the plan I have to propose has never yet been adopted either in Europe or America. Should you Excellency think it

advisable to write to me, you will please to direct your letter, under cover, to James Fairlie Esqr. Clerk of the Supriem Court in this City. I have the honor to be Your most obt. and very Hble. Sert.
        
          William Schultz
        
      